DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of Applicant’s response filed 1/11/22 in reply to the OA of 9/14/21. Claims 1-3, 6, 10 and 11 have neem amended and new claim 13 has been added. Claims 1-13 are pending and claims 1, 11, 12 and 13 are the independent claims.
Allowance and reasons for allowance
3. Applicant’s arguments with respect to the claim 1 objections are persuasive and the objection to claim 1 is overcome.
 4. In view of the amendments, claims 1, 12 and 13 are allowed and claims 2-10 are allowed by virtue of their dependence on these claims.
 5. The following is an examiner’s statement of reasons for allowance: 
Claims 1, 12 and 13:
Terahertz wave detection equipment/systemcomprising:
a visualization unit configured to generate a composite image in which a concentration image showing a concentration distribution of the object is combined with a background image of the background object based on an analysis result of the analysis unit, and display the composite image on the display, and
the visualization unit is further configured to generate a graphic image showing a change of the concentration distribution of the object over time, and superimpose the graphic image on
the composite image on the display.
Claim 11:
A terahertz wave detection method comprising the steps of:
generating a composite image in which a concentration image showing a concentration
distribution of the object is combined with an image of the background object based on a result of analysis of the concentration of the object 
generating a graphic image showing that a change of the concentration distribution of the object over time, and superimposing the graphic image on the composite image on the display.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant prior art
6. Nuss (US 5,789,750) discloses THz detection system but fails to disclose the analysis unit and visualization unit. Neither Imade et al. (US 20180284015) nor Cox et al. (US 2010/0110447) teach the visualization unit.
In the instant application, a display technique is provided which shows the analysis result using a THz wave, taking into consideration the THz wave and the visible light images have different resolutions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884